DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations previously indicated as allowable were brought into the independent claims. Further with regards to the newly cited art by applicant in the most recent IDS, the examiner does not feel it reasonable to combine a pressure tap with the L seal teachings of EP3085901. Specifically (5901) does not place a seal leg into a recess slot but has it disposed in a uniquely different configuration between two adjacent components in a free floating manner. Further the seal concavity as cited in Figure 9 in the European office action would work in direct contrast to the intention of the pressure tap and the concavity of the seal is designed to work in conjunction with the feather seal adjacent to it to leak air at a metered rate, where the pressure tap is designed to apply a constant pressure to maintain the sealing of the L seal in the radial slot and against the lower platform surface. As such it is not considered reasonable to combine as they would act with opposing intent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3,7-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746